United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3172
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Jay J. Sawatzky

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: September 25, 2020
                              Filed: April 19, 2021
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

GRASZ, Circuit Judge.

       Jay J. Sawatzky pled guilty to three counts of possessing a firearm and
ammunition as a felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The
district court 1 varied upward from the United States Sentencing Guidelines Manual’s


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
(“Guidelines”) 84 to 105 months’ range by sentencing Sawatzky to 120 months of
imprisonment on each count, to be served concurrently. Sawatzky appeals his
sentence, arguing that the sentencing was procedurally unfair based on a purported
Sixth Amendment violation; the district court committed a procedural error in
determining his advisory sentencing range; and the district court imposed a
substantively unreasonable sentence. For the reasons below, we affirm.

                                  I. Background

       In April 2018, an officer observed Sawatzky and his girlfriend riding a
motorcycle together despite a no-contact order stemming from allegations that
Sawatzky strangled his girlfriend the previous year. Officers placed Sawatzky under
arrest and conducted an inventory search of the motorcycle, finding
methamphetamine. The next day, officers executed a search warrant at a residence
where Sawatzky frequently stayed and found a Benelli shotgun near hundreds of
rounds of various kinds of ammunition. Later that year and in January 2019, officers
recovered evidence that Sawatzky was in possession of additional ammunition and
two other firearms, one of them reportedly stolen. During a search of Sawatzky’s
cellular phone in January 2019, officers recovered a photograph depicting Sawatzky
with what appeared to be a Benelli shotgun nearby.

       Sawatzky pled guilty to three counts of possessing a firearm and ammunition
as a felon. Sawatzky’s sentencing was scheduled for Wednesday, October 2, 2019.
However, on the Friday prior to sentencing, a search of Sawatzky’s jail cell resulted
in the seizure of hundreds of pages of documents, including correspondence with his
attorney. At the sentencing hearing, counsel for the government represented that no
recently seized materials would be used at sentencing. Counsel for the government
also represented: (1) the seized documents were reviewed by a civil attorney, who
separated privileged and unprivileged materials; (2) the prosecution team did not
review any privileged materials; and (3) privileged materials were returned to
Sawatzky’s counsel on the Monday prior to sentencing. The district court offered to
continue the sentencing hearing, specifying it could be reset to a time prior to
                                         -2-
Sawatzky’s state court criminal trial. Sawatzky decided to proceed with sentencing
as originally scheduled.

       During the sentencing hearing, a special agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”) testified about Sawatzky’s domestic
violence charges and his association with a violent motorcycle gang. The ATF agent
also testified about a photograph, which was recovered from Sawatzky’s cellular
phone, depicting Sawatzky sitting at a desk in an outbuilding of his residence with a
shotgun leaning on a cabinet near him. The ATF agent affirmed that the photograph,
although discovered in January 2019, was from July of 2016. The photograph’s
metadata shows the file name included “20160707,” indicating it was taken on July
7, 2016. The ATF agent believed the Benelli shotgun recovered from Sawatzky’s
residence and the firearm in the cellular phone photograph are the same firearm. He
explained they are the same type of firearm with the same markings, although one
of the firearms had a removable magazine extender in the photograph entered into
evidence. Additionally, despite Sawatzky’s assertion that he had a shotgun-style BB
gun, the ATF agent testified he knew of no toy gun styled like a Benelli shotgun.

                                   II. Discussion

                               A. Sixth Amendment

       Sawatzky argues the seizure of documents from his jail cell days before his
sentencing hearing resulted in a fundamentally unfair proceeding. He alleges the
government’s conduct interfered with his access to counsel and his ability to prepare
for the sentencing hearing. Additionally, he argues the constitutional harm occurred
at the time of the seizure. During the hearing, Sawatzky sought exclusion of any
information derived from the seized materials. On appeal, Sawatzky asks the court
to view the incident not only as a case-specific prosecutorial interference matter but
as one also impacting the future attorney-client relationship, such as during any
future criminal proceedings. Specifically, Sawatzky notes he was subject to state
criminal proceedings at the time of the seizure, and because law enforcement officers
                                         -3-
from the sheriff’s office were involved in reviewing the seized materials, potential
exists for future prejudice outside the federal sentencing context. Finally, he argues
that to choose between a delay of the federal sentencing or participating unprepared
was a Hobson’s choice because of the potential for a higher federal sentence
following his state court trial. For these reasons, Sawatzky seeks a remand for
resentencing, exclusion of evidence, and an expanded record.

      “We review claims of constitutional error de novo.” United States v. Sweeney,
611 F.3d 459, 473 (8th Cir. 2010). “In all criminal prosecutions, the accused shall
enjoy the right . . . to have the Assistance of Counsel for his defence.” U.S. Const.
amend. VI. This provision “guarantees criminal defendants a meaningful
opportunity to present a complete defense[.]” United States v. Holmes, 413 F.3d
770, 774 (8th Cir. 2005) (quoting Crane v. Kentucky, 476 U.S. 683, 690 (1986)).

       A defendant establishes a Sixth Amendment violation if (1) “the government
knowingly intruded into the attorney-client relationship,” and (2) “the intrusion
demonstrably prejudiced the defendant, or created a substantial threat of prejudice.”
United States v. Singer, 785 F.2d 228, 234 (8th Cir. 1986) (internal citations
omitted). The remedy for a Sixth Amendment deprivation “should be tailored to the
injury suffered from the constitutional violation[.]” United States v. Solomon, 679
F.2d 1246, 1250 (8th Cir. 1982) (holding “remedies should be limited to denying the
government use of the results of its intrusion”). Further, the remedy should “assure
the defendant effective assistance of counsel in a subsequent proceeding.” Singer,
785 F.2d at 234−35.

       Assuming, without deciding, that the government knowingly intruded into the
attorney-client relationship when officers seized privileged documents from
Sawatzky’s cell, he has the burden of demonstrating he suffered prejudice. See
Singer, 785 F.2d at 234. Sawatzky, however, fails to demonstrate any particular
prejudice or substantial threat of prejudice to his sentencing proceeding. No
evidence derived from the seized materials was introduced at the sentencing hearing.
The district court offered Sawatzky additional time to prepare for the sentencing
                                         -4-
hearing, assuring Sawatzky the federal sentencing could easily precede his state
court criminal trial, thus alleviating any concern the delay could negatively influence
the sentencing. Sawatzky does not explain how the district court’s proposed remedy
would fail to cure any prejudice stemming from the seizure of materials for a few
days prior to the sentencing hearing. Neither does he demonstrate how the time
without his materials impacted his sentencing at all. See United States v. Morrison,
449 U.S. 361, 366 (1981) (rejecting a Sixth Amendment claim because “respondent
has demonstrated no prejudice of any kind, either transitory or permanent, to the
ability of her counsel to provide adequate representation in these criminal
proceedings”). Sawatzky fails to suggest how either his state court proceedings or
ongoing attorney-client relationship were prejudiced. In any event, it would not be
this court, but the relevant presiding court who would evaluate any prejudice
permeating future hypothetical proceedings.

       We therefore conclude the district court’s offer of additional time to prepare
for the sentencing hearing was an adequate shield from prejudice, given the
relatively short-term deprivation of materials and absence of any evidence derived
from the seized materials being used for sentencing. Under these circumstances, we
hold Sawatzky has not established a Sixth Amendment violation.

                  B. Guidelines Sentencing Range Calculation

      Sawatzky argues the district court committed procedural error when
calculating his Guidelines-recommended sentence by relying on his two prior
convictions. Specifically, he argues the convictions are: (1) too old to consider as
part of his criminal history score, (2) too close together to count as separate
convictions, and (3) not “controlled substance offense[s]” under Guidelines
§ 4B1.2(b).

      “In reviewing a sentence for significant procedural error, we review a district
court’s factual findings for clear error and its interpretation and application of the
[G]uidelines de novo.” United States v. Smith, 983 F.3d 1006, 1008 (8th Cir. 2020)
                                         -5-
(alteration in original) (quoting United States v. Marshall, 891 F.3d 716, 719 (8th
Cir. 2018)). The government has the burden of proving facts supporting sentencing
enhancements by a preponderance of the evidence. United States v. Mannings, 850
F.3d 404, 408 (8th Cir. 2017).

       Under the Guidelines, the sentencing court calculates a defendant’s criminal
history score by including, among other things, “[a]ny prior sentence of
imprisonment exceeding one year and one month that was imposed within fifteen
years of the defendant’s commencement of the instant offense[.]” U.S.S.G.
§ 4A1.2(e)(1). The calculation “[a]lso count[s] any prior sentence of imprisonment
exceeding one year and one month, whenever imposed, that resulted in the defendant
being incarcerated during any part of such fifteen-year period.” Id. Sawatzky argues
the district court erred by counting two convictions outside the fifteen-year period
contrary to the Guidelines provisions.

       Sawatzky pled guilty on May 3, 1999, to (1) possession of methamphetamine
on October 30, 1998, with intent to manufacture or deliver, and (2) conspiracy to
manufacture methamphetamine on February 18, 1999. Both crimes violate Iowa
Code § 124.401. See Iowa Code § 124.401(1)(b)(7) and (c)(6). Sawatzky was
sentenced to a term of imprisonment exceeding one year and one month for each
crime, the sentences to run concurrently, and he was released on December 5, 2001.
As part of the current federal crime, Sawatzky pled guilty to possessing, on or about
April 12, 2018, the Benelli shotgun and ammunition. April 12, 2018—the date
officers discovered the Benelli shotgun—is outside the fifteen-year period for
counting the earlier crimes as part of Sawatzky’s criminal history. Accordingly, the
government has the burden of showing the gun crime commenced within fifteen
years of the earlier drug crimes, which period of time ended on December 5, 2016.

      The government alleged Sawatzky possessed the Benelli shotgun in July
2016. As evidence, the government relies upon the cellular phone photograph of
Sawatzky with the Benelli shotgun. The presentence investigation report (“PSR”)
paragraph 14 states that officers seized Sawatzky’s phone in January 2019 and
                                         -6-
recovered from it a photograph dating back to July 2016 of Sawatzky with the
Benelli shotgun. Sawatzky objected to the PSR, arguing the photograph does not
show him with the Benelli shotgun, but rather “shows him in a room with what
appears to be a shotgun. [He] had a similar designed weapon that was a bb [sic]
gun.” In his objections, Sawatzky did not object to the date assigned to the
photograph in the PSR, nor did he raise the issue during the sentencing hearing. On
appeal, however, Sawatzky argues the government failed to prove the photograph
was taken prior to December 2016.

       During the sentencing hearing, the district court heard evidence that officers
recovered a photograph from Sawatzky’s cellular phone, that its metadata indicated
it was taken on July 7, 2016, and that it depicts Sawatzky sitting near a shotgun. In
addition to being able to compare the recovered photograph with a photograph of
the firearm found in Sawatzky’s residence, the district court heard testimony from
the ATF agent who, based on his observations, experience and research, believed
the firearms were the same one and the recovered photograph was not of a toy gun.
The district court then overruled Sawatzky’s objection to paragraph 14 of the PSR.
The district court found the July 2016 photograph depicted the same Benelli shotgun
as the one seized by officers in April 2018.

       Based on the evidence presented, the district court did not commit clear error
when finding the photographs depicted the same shotgun. Similarly, assuming
Sawatzky preserved his argument as to the date of the earlier photograph, a
preponderance of the evidence exists to support the determination it had been taken
prior to December 2016.

        The Guidelines’ plain language and this circuit’s precedent foreclose
Sawatzky’s other two procedural-error arguments. First, Sawatzky argues he was
unfairly surprised by the fact he had two separate prior convictions when the state
court treated them as a single offense for sentencing. Nevertheless, the convictions
are counted independently because they were separated by an intervening arrest—
that is, he was “arrested for the first offense prior to committing the second offense.”
                                          -7-
U.S.S.G. § 4A1.2(a)(2). While Sawatzky did object to the PSR counting the offenses
separately, he does not dispute his arrest for the October 1998 offense occurred prior
to commission of the February 1999 offense. Therefore, the district court properly
counted the convictions separately when determining Sawatzky’s criminal history
score. See United States v. Grady, 931 F.3d 727, 730 (8th Cir. 2019).

      Second, Sawatzky argues the district court relied on an inflated Guidelines
sentencing range when it improperly increased his base offense level under
Guidelines § 2K2.1(a)(2) after wrongly determining his prior convictions under
Iowa Code § 124.401 were categorically “controlled substance offense[s]” under
Guidelines § 4B1.2(b). However, the Eighth Circuit has held “section 124.401 fits
within the Guidelines definition of a controlled substance offense.” United States v.
Castellanos Muratella, 956 F.3d 541, 544 (8th Cir. 2020) (discussing United States
v. Brown, 638 F.3d 816, 818–19 (8th Cir. 2011)); see also United States v. Ford, 888
F.3d 922, 930 (8th Cir. 2018) (“The structure of [Iowa Code § 124.401] reveals that
it is divisible because different drug types and quantities carry different
punishments.”). Therefore, the district court correctly considered Sawatzky’s prior
convictions as controlled substance offenses for purposes of determining his base
offense level. Overall, the district court did not commit procedural error by
including the prior Iowa convictions in the sentencing calculation.

                         C. Substantive Reasonableness

      In the absence of procedural error, we review Sawatzky’s sentence for
“substantive reasonableness under a ‘deferential abuse-of-discretion standard.’”
United States v. Stephen, 984 F.3d 625, 632 (8th Cir. 2021). Sawatzky argues his
sentence is substantively unreasonable because the district court failed to depart
downward from an over-represented criminal history and failed to consider or
improperly considered other factors. “A district court’s decision to deny a
downward departure is unreviewable unless the district court had an unconstitutional
motive or erroneously thought that it was without authority to grant the departure.”
United States v. Angeles-Moctezuma, 927 F.3d 1033, 1037 (8th Cir. 2019) (cleaned
                                         -8-
up) (quoting United States v. Phelps, 536 F.3d 862, 868 (8th Cir. 2008)). Sawatzky
does not contend the district court either had an unconstitutional motive or thought
it was without the authority to grant a departure. Accordingly, we cannot review the
decision not to depart downward, but we will review whether Sawatzky’s criminal
history was over-represented with the other factors relevant to substantive
reasonableness.

       Generally, the sentencing court should consider, but need not make specific
findings regarding, each sentencing factor under 18 U.S.C. § 3553(a). Gall v. United
States, 552 U.S. 38, 50–51 (2007); United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc). However, “[w]here a sentence is outside the advisory guideline
range, we consider the extent of the deviation, giving ‘due deference to the district
court’s decision that the § 3553(a) factors, on a whole, justify the extent of the
variance.’” United States v. Shoulders, 988 F.3d 1061, 1064 (8th Cir. 2021) (quoting
Gall, 552 U.S. at 51). While a district court has wide latitude in weighing sentencing
factors, it “abuses its discretion when it (1) fails to consider a relevant factor that
should have received significant weight; (2) gives significant weight to an improper
or irrelevant factor; or (3) considers only the appropriate factors but in weighing
those factors commits a clear error in judgment.” Feemster, 572 F.3d at 461 (internal
quotations and citation omitted).

       Sawatzky contends the district court should have imposed a more lenient
sentence due to his artificially inflated criminal history and positive characteristics,
as noted in letters from his family and friends. Additionally, he argues the district
court improperly considered unsubstantiated allegations against him for domestic
violence and his participation in a violent motorcycle gang, including his possession
of racist memorabilia.

       The district court agreed that Sawatzky’s criminal history score may have
been over-represented by the Guidelines calculations because the prior convictions
occurred so long ago and may have been treated as a single offense by the Iowa
court, thus Sawatzky’s criminal history might indicate he is less dangerous than the
                                          -9-
Guidelines would suggest. Nevertheless, the district court found other factors, such
as evidence of racial violence, possession of racist objects, history of domestic
abuse, and statements about threatening prosecutors, of greater concern. These other
factors indicated to the sentencing court that Sawatzky may actually be more
dangerous than a typical felon-in-possession defendant and more dangerous than the
Guidelines reflected. We conclude the district court did not enhance Sawatzky’s
sentence based on his beliefs or viewpoints but rather on proper and relevant factors
including his history of violence and abuse.

       We find no clear error of judgment in weighing the relevant aggravating and
mitigating factors. Having reviewed the sentencing record and the district court’s
reasoning for the sentence imposed, we conclude the district court did not abuse its
discretion or impose a substantively unreasonable sentence. The district court was
within its discretion to rely primarily upon the seriousness of the offense, especially
in light of Sawatzky’s other conduct, rather than his nearly outdated criminal history
and letters written on his behalf by friends and family.

                                  III. Conclusion

      The district court properly included Sawatzky’s prior convictions in the
sentencing range calculation and applied a substantively reasonable sentence.
Further, despite the presentence seizure of documents, Sawatzky fails to show
prejudice to support a Sixth Amendment violation. We therefore affirm Sawatzky’s
sentence.
                        ______________________________




                                         -10-